DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013 is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This action is a first action on the merits in response to the application filed on 12/15/2020.
Status of Claims
Claims 1-20 filed on 12/15/2020 are currently pending and have been examined in this application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/15/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but it appears that it would be allowable over the prior arts if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, claims 1-20 are directed to an abstract idea without additional elements to integrate the claims into a practical application or to amount to significantly more than the abstract idea.
Claims 1-20 are directed to a process, machine, or manufacture (Step 1), however the claims are directed to the abstract idea of generate a recursive work processing object, designate users in charge of the recursive work processing object, and store information about the person in charge for each task in the recursive work processing object. 
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea. Claim 1 includes limitations for “involve one or more users; include information about one or both of a start date and a deadline of a work schedule; generate a recursive work processing object including specifics of the one or more tasks to be executed within the work schedule according to a request of a work generator; designate a first user out of the users as a person in charge of the recursive work processing object according to designation by the work generator; if the one task processed by the first user as the person in charge is completed, change a second user out of the users designated to undertake another task as the person in charge; and store information about the person in charge for each task in the recursive work processing object”
The limitations above recite an abstract idea under Step 2A Prong One. More particularly, the limitations above recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements describe a process for assigning people in charge of and processing a work abject. As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claims 19 and 20 recite substantially similar limitations to those presented with respect to claim 1. As a result, claims 19 and 20 recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1. Similarly, claims 2-18 recite certain methods of organizing human activity associated with managing personal behavior or relationships or interactions between people because the elements describe a process for assigning people in charge of and processing a work abject. As a result, claims 2-18 recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application. Claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “A work processing apparatus showing one or more tasks, comprising: a memory; and a processor connected electrically to the memory”. When considered in view of the claim as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. When considered in view of the claim as a whole, the step of “store” does not integrate the abstract idea into a practical application because “store” is an insignificant extra solution activity to the judicial exception. As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claims 19 and 20 recite substantially similar limitations to those recited with respect to claim 1. Claims 19 and 20 do not include any additional elements beside the elements described in claim 1. As a result, claims 19 and 20 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
Claims 2-18 include additional elements beyond those recited by independent claims 1, 19, and 20. The additional elements in the dependent claims include “transmit a notification signal” as in claim 2, “create a chat room” as in claim 3, “displayed” as in claim 4, “create a chat room”, and “transmitted as a chat message in the chat room” as in claim 5, “transmitted through the chat room” as in claim 6, “generate a chat room”, “user interface”, “inputting and outputting”, “receive the user signal”, and “generate the recursive work processing object” as in claim 8, “transmitted as one of chat messages through the chat room” as in claim 9, “the processor is configured to notify of completion of the task, receive a user signal requesting change of the person in charge from the first user, and change the person in charge of the recursive work processing object to the second user in response to the user signal” as in claim 11, “processor is configured to transmit a person-in- charge designation notification signal to the second user designated as the person in charge of the recursive work processing object” as in claim 12, “processor is configured to store user information about one or more candidate users to be designated as the person in charge and provide the user information when the work generator or one or more of the users designate the person in charge” as in claim 13, “processor is configured to determine rights for the user to access the task” as in claim 14, “processor is configured to terminate the work schedule of the recursive work processing object” as in claim 15, “processor is configured to receive specifics of the task to be executed” as in claim 16, “processor is configured to receive, from the work generator, a user signal” as in claim 17, and “processor is configured to designate the third user as the person in charge of the recursive work processing object before the second user” as in claim 18. When considered in view of the claims as a whole, the steps of “receiving, transmitting, and storing” do not integrate the abstract idea into a practical application because “receiving, transmitting, and storing” are insignificant extra solution activities to the judicial exception. When considered in view of the claims as a whole, the recited computer elements do not integrate the abstract idea into a practical application because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea, As a result, claims 2-18 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes additional elements that do not recite an abstract idea. The additional elements of claim 1 include “A work processing apparatus showing one or more tasks, comprising: a memory; and a processor connected electrically to the memory”. The step of “store” does not amount to significantly more than the abstract idea because “store” is well-understood, routine, and conventional computer function in view of MPEP 2106.05(d)(ll). The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claims 19 and 20 recite substantially similar limitations to those recited with respect to claim 1. Claims 19 and 20 do not include any additional elements beside the elements described in claim 1. As a result, claims 10 and 19 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Claims 2-18 include additional elements beyond those recited by independent claims 1, 19, and 20. The additional elements in the dependent claims include “transmit a notification signal” as in claim 2, “create a chat room” as in claim 3, “displayed” as in claim 4, “create a chat room”, and “transmitted as a chat message in the chat room” as in claim 5, “transmitted through the chat room” as in claim 6, “generate a chat room”, “user interface”, “inputting and outputting”, “receive the user signal”, and “generate the recursive work processing object” as in claim 8, “transmitted as one of chat messages through the chat room” as in claim 9, “the processor is configured to notify of completion of the task, receive a user signal requesting change of the person in charge from the first user, and change the person in charge of the recursive work processing object to the second user in response to the user signal” as in claim 11, “processor is configured to transmit a person-in- charge designation notification signal to the second user designated as the person in charge of the recursive work processing object” as in claim 12, “processor is configured to store user information about one or more candidate users to be designated as the person in charge and provide the user information when the work generator or one or more of the users designate the person in charge” as in claim 13, “processor is configured to determine rights for the user to access the task” as in claim 14, “processor is configured to terminate the work schedule of the recursive work processing object” as in claim 15, “processor is configured to receive specifics of the task to be executed” as in claim 16, “processor is configured to receive, from the work generator, a user signal” as in claim 17, and “processor is configured to designate the third user as the person in charge of the recursive work processing object before the second user” as in claim 18. The steps of “receiving, transmitting, and storing” do not amount to significantly more than the abstract idea because “receiving, transmitting, and storing” are well-understood, routine, and conventional computer functions. The recited computer elements do not amount to significantly more than the abstract idea because the computer elements are generic computer elements that are merely used as a tool to perform the recited abstract idea. As a result, claims 2-18 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. Accordingly, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claims 1-3, 5-6, 8-9, 13, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being un-patentable over SUNG JOO IL (KR20170039881 (A)) hereinafter Sung in view of Choi Kyoo OK (KR101934338 (B1)) hereinafter Choi.
Regarding claim 1. Sung teaches A work processing apparatus showing one or more tasks, comprising: a memory; and 5a processor connected electrically to the memory, the processor being configured to: involve one or more users; [Sung, para. 0005, Sung teaches “According to various embodiments of the present disclosure, an electronic device according to an embodiment includes a housing, a display disposed on one surface of the housing, a processor electrically connected to the display, and a memory electrically connected to the processor, wherein the memory, when executed…for displaying a window related to the selected user's work information to overlap with at least a part of the chat room may be included.” wherein a processor connected to a memory (apparatus) and wherein showing work information (tasks) and wherein the chat is equivalent to involving one or more user] include information about one or both of a start date and a deadline of a work schedule; [Sung, para. 0090, Sung teaches “The electronic device 100 may provide a dashboard showing tasks related to the chat room. Also, the electronic device 100 may display tasks of participants in the chat room, a start time of a to-do, a time remaining until an hour to complete a task” wherein showing start and end time of workschedule] generate a recursive work processing object including specifics of the one or more tasks to be executed within the work schedule according to a request of a work generator; [Sung, para. 0009, Sung teaches “a method of processing task information related to task creation and instruction according to an exemplary embodiment. 6 illustrates an example of a basic screen interface related to business information processing according to an embodiment. 7A is a diagram illustrating an example of a screen interface related to task creation and viewing according to an embodiment” wherein task generation. The examiner takes an official notice that the task is to be executed]  
Sung does not specifically teach, however, Choi teaches 10designate a first user out of the users as a person in charge of the recursive work processing object according to designation by the work generator; if the one task processed by the first user as the person in charge is completed, change a second user out of the users designated to undertake another task as the person in charge; [Choi, para. 0017, Choi teaches “A work management method according to an embodiment of the present invention includes the steps of setting at least one person in charge of performing each of the work processes” wherein designating a person in charge and wherein the “at least one person in charge” is equivalent to designating more than one person in charge to perform various tasks of work processes] and 15store information about the person in charge for each task in the recursive work processing object [Choi, para. 0152, Choi teaches “the task management system 100 may change the start date/end date, required time, and person in charge stored in the task definition according to information input to the input interface 1410 through the manager terminal 110” wherein information of a person in charge is stored] 
Sung teaches Job information processing method and electronic device supporting the same and Choi teaches work management system and method for planning work and managing the progress of work. The two references are in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Sung to incorporate the teaching of Choi by designating persons in charge of different tasks.  The motivation to combine Sung with Choi has the advantage of determining a business process for handling business and automatically managing the business schedules of related business personnel according to the business process [Choi, para. 0005]
Regarding claim 2. Sung in view of Choi teaches all of the limitations of claim 1 (as above). Sung does not specifically teach, however, Choi teaches wherein the processor is configured to transmit a notification signal generated in association with the recursive work processing object to the person in charge 20during a period for which the person in charge is designated as the person in charge of the recursive work processing object [Choi, para. 0094, Choi teaches “The notification box 450 may include an alarm function notifying that information has been transmitted to a person in charge of a job accessing the job management system”] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Sung to incorporate the teaching of Choi by sending notification to the person in charge.  The motivation to combine Sung with Choi has the advantage of determining a business process for handling business and automatically managing the business schedules of related business personnel according to the business process [Choi, para. 0005]. 
Regarding claim 3. Sung in view of Choi teaches all of the limitations of claim 2 (as above). Further, Sung teaches wherein the processor is configured to create a chat room in which one or more users participate and which are associated with the recursive work processing 25object; and 30to transmit the notification signal through the chat room [Sung, para. 0005, Sung teaches “wherein the processor displays a chat room in which a plurality of users participated on at least a portion of the display, and displays identification information related to at least one user among the plurality of users in at least a portion of the chat room, the In response to a user input for selecting identification information, instructions for displaying a window related to the selected user's work information to overlap with at least a part of the chat room may be included” wherein creating a chat for multiple users associated with work object. Further, para. 0090 teaches “When a specific file update occurs, the electronic device 100 may automatically provide a notification to each chat room related to the file update” wherein sending notification through the chat].  
10 	Regarding claim 5. Sung in view of Choi teaches all of the limitations of claim 2 (as above). Further, Sung teaches wherein the processor is configured to create a chat room in which one or more users participate, wherein the chat room is created separately from the recursive work processing object, and the recursive work processing object is transmitted as a chat message in the chat room [Sung, para. 0005, Sung teaches “wherein the processor displays a chat room in which a plurality of users participated on at least a portion of the display, and displays identification information related to at least one user among the plurality of users in at least a portion of the chat room, the In response to a user input for selecting identification information, instructions for displaying a window related to the selected user's work information to overlap with at least a part of the chat room may be included” wherein “instructions for displaying a window related to the selected user's work information to overlap with at least a part of the chat room” indicates that the work object is created separately and imported (transmitted) to the chat].  
15Regarding claim 6. Sung in view of Choi teaches all of the limitations of claim 5 (as above). Further, Sung teaches wherein the notification signal generated after the recursive work processing object is transmitted within the chat room is transmitted through the chat room [Sung, para. 0005, Sung teaches “wherein the processor displays a chat room in which a plurality of users participated on at least a portion of the display, and displays identification information related to at least one user among the plurality of users in at least a portion of the chat room, the In response to a user input for selecting identification information, instructions for displaying a window related to the selected user's work information to overlap with at least a part of the chat room may be included” wherein “instructions for displaying a window related to the selected user's work information to overlap with at least a part of the chat room” indicates that the work object is created separately and imported (transmitted) to the chat. Further, para. 0090 teaches “When a specific file update occurs, the electronic device 100 may automatically provide a notification to each chat room related to the file update” wherein sending notification through the chat room].  
Regarding claim 8. Sung in view of Choi teaches all of the limitations of claim 1 (as above). Further, Sung teaches wherein the processor is configured to generate a chat room to which one or more users participate, 25provide a work processing object user interface for one or more of generation, [Sung, para. 0005, Sung teaches “wherein the processor displays a chat room in which a plurality of users participated on at least a portion of the display, and displays identification information related to at least one user among the plurality of users in at least a portion of the chat room, the In response to a user input for selecting identification information, instructions for displaying a window related to the selected user's work information to overlap with at least a part of the chat room may be included” wherein creating a chat for multiple users associated with work object] processing of the recursive work processing object, [Sung, para. 0004, Sung teaches “Various embodiments may provide a chat-based work information processing method that supports sharing of work information”] and inputting and outputting of a user signal related to the recursive work processing object through the chat room, receive the user signal for generation of the recursive work processing object from the work generator through the work processing object user interface, and 5generate the recursive work processing object in response to the user signal  [Sung, para. 0005, Sung teaches “wherein the processor displays a chat room in which a plurality of users participated on at least a portion of the display, and displays identification information related to at least one user among the plurality of users in at least a portion of the chat room, the In response to a user input for selecting identification information, instructions for displaying a window related to the selected user's work information to overlap with at least a part of the chat room may be included” emphasis added wherein inputting and outputting and in response to the input displaying (generating) user's work information].  
Regarding claim 9. Sung in view of Choi teaches all of the limitations of claim 8 (as above). Further, Sung teaches wherein, when the recursive work processing object is transmitted as one of chat messages through the chat room, the user participating in the chat room also participates in the recursive work processing object [Sung, para. 0086, Sung teaches “According to various embodiments, when the electronic device 100 touches identification information of the first user participating in the chat room, the electronic device 100 may display a window including the first user's to-do information, schedule, attendance, and location. Alternatively, the electronic device 100 may display to-do information, schedule, attendance (eg, business trip, attendance, meeting, etc.), location, etc. in an area adjacent to each user identification information in the process of displaying the chat area of the chat room. According to various embodiments of the present disclosure, the electronic device 100 may display a conversation display or user identification information display of each user participating in a chat room according to a specified condition” wherein “when the electronic device 100 touches identification information of the first user participating in the chat room, the electronic device 100 may display a window including the first user's to-do information” is equivalent to creation of the work object (user's to-do information, schedule, attendance, and location) first. After creating a work object “display a conversation display or user identification information display of each user participating in a chat room according to a specified condition” indicates that other users are participating in the work object process].  
Regarding claim 13. Sung in view of Choi teaches all of the limitations of claim 1 (as above). Sung does not specifically teach, however, Choi teaches wherein the processor is configured to store user information 32about one or more candidate users to be designated as the person in charge and provide the user information when the work generator or one or more of the users designate the person in charge [Choi, para. 0152, Choi teaches “In addition, the task management system 100 may change the start date/end date, required time, and person in charge stored in the task definition according to information input to the input interface 1410 through the manager terminal 110” emphasis added wherein storing information about person in charge] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Sung to incorporate the teaching of Choi by storing information about person in charge.  The motivation to combine Sung with Choi has the advantage of determining a business process for handling business and automatically managing the business schedules of related business personnel according to the business process [Choi, para. 0005].   
Regarding claim 16. Sung in view of Choi teaches all of the limitations of claim 1 (as above). Sung does not specifically teach, however, Choi teaches wherein, when the work generator or one or more of the users 15designate the person in charge, [Choi, para. 0126, Choi teaches “After the selection of the performer selection interface 910 and the process selection interface 920 is finished, when the person in charge designation interface 930 is selected, the task management system 100 determines the performer whose "main" is selected in the performer selection interface 910 may be registered as the main person in charge of the business processes” wherein designating a person in charge] the processor is configured to receive specifics of the task to be executed by the next person in charge from the work generator or the user who designates the person in charge [Choi, para. 0057, Choi teaches “Next, the activity management unit 102 may receive feedback on the activity result of the person in charge of the task from the terminal of the superior” wherein “receive feedback on the activity result” is equivalent to “receive specifics of the task”] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Sung to incorporate the teaching of Choi by receive specifics of the task to be executed by the next person in charge.  The motivation to combine Sung with Choi has the advantage of determining a business process for handling business and automatically managing the business schedules of related business personnel according to the business process [Choi, para. 0005].   
Regarding claim 17. Sung in view of Choi teaches all of the limitations of claim 1 (as above). Sung does not specifically teach, however, Choi teaches wherein the processor isconfigured to receive, from the work 20generator, a user signal for designating the persons in charge of two or more recursive work processing objects including the first user and the second user [Choi, para. 0111, Choi teaches “When the task assignment 590 is selected, the task management system 100 may assign tasks to performers according to the task process selected in the process designation 570” wherein “assign tasks to performers” is equivalent to assigning multiple tasks] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Sung to incorporate the teaching of Choi by assigning multiple tasks.  The motivation to combine Sung with Choi has the advantage of determining a business process for handling business and automatically managing the business schedules of related business personnel according to the business process [Choi, para. 0005].    
Regarding claim 19. Sung teaches A work processing apparatus showing one or more tasks, comprising: 5a memory; and a processor connected electrically to the memory, the processor being configured to: involve one or more users; [Sung, para. 0005, Sung teaches “According to various embodiments of the present disclosure, an electronic device according to an embodiment includes a housing, a display disposed on one surface of the housing, a processor electrically connected to the display, and a memory electrically connected to the processor, wherein the memory, when executed…for displaying a window related to the selected user's work information to overlap with at least a part of the chat room may be included.” wherein a processor connected to a memory (apparatus) and wherein showing work information (tasks) and wherein the chat is equivalent to involving one or more user] include information about one or both of a start date and a deadline of a work schedule; [Sung, para. 0090, Sung teaches “The electronic device 100 may provide a dashboard showing tasks related to the chat room. Also, the electronic device 100 may display tasks of participants in the chat room, a start time of a to-do, a time remaining until an hour to complete a task” wherein showing start and end time of work schedule] generate a recursive work processing object including specifics of the one or more tasks to be executed within the work schedule 10according to a request of a work generator; [Sung, para. 0009, Sung teaches “a method of processing task information related to task creation and instruction according to an exemplary embodiment. 6 illustrates an example of a basic screen interface related to business information processing according to an embodiment. 7A is a diagram illustrating an example of a screen interface related to task creation and viewing according to an embodiment” wherein task generation. The examiner takes an official notice that the task is to be executed]  
Sung does not specifically teach, however, Choi teaches designate a first user out of the users as a person in charge of the recursive work processing object according to designation by the work generator; if the one task processed by the first user as the person in charge is completed, change a second user out of the users designated to undertake another task as the person in 15charge; [Choi, para. 0017, Choi teaches “A work management method according to an embodiment of the present invention includes the steps of setting at least one person in charge of performing each of the work processes” wherein designating a person in charge and wherein the “at least one person in charge” is equivalent to designating more than one person in charge to perform various tasks of work processes] and transmit a notification signal generated in association with the recursive work processing object to the person in charge during a period for which the person in charge is designated as the person in charge of the recursive work processing object [Choi, para. 0094, Choi teaches “The notification box 450 may include an alarm function notifying that information has been transmitted to a person in charge of a job accessing the job management system”] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Sung to incorporate the teaching of Choi by designating persons in charge of different tasks.  The motivation to combine Sung with Choi has the advantage of determining a business process for handling business and automatically managing the business schedules of related business personnel according to the business process [Choi, para. 0005].  
Regarding claim 20. Sung teaches A work processing method showing one or more tasks and being performed by a memory and a processor connected electrically to the memory, the method comprising: involving one or more users; [Sung, para. 0005, Sung teaches “According to various embodiments of the present disclosure, an electronic device according to an embodiment includes a housing, a display disposed on one surface of the housing, a processor electrically connected to the display, and a memory electrically connected to the processor, wherein the memory, when executed…for displaying a window related to the selected user's work information to overlap with at least a part of the chat room may be included.” wherein a processor connected to a memory to perform a method and wherein showing work information (tasks) and wherein the chat is equivalent to involving one or more user] including information about a start date and a deadline of a work schedule; [Sung, para. 0090, Sung teaches “The electronic device 100 may provide a dashboard showing tasks related to the chat room. Also, the electronic device 100 may display tasks of participants in the chat room, a start time of a to-do, a time remaining until an hour to complete a task” wherein showing start and end time of work schedule] generating the recursive work processing object including specifics of the one or 25more tasks to be executed within the work schedule according to a request of a work generator; [Sung, para. 0009, Sung teaches “a method of processing task information related to task creation and instruction according to an exemplary embodiment. 6 illustrates an example of a basic screen interface related to business information processing according to an embodiment. 7A is a diagram illustrating an example of a screen interface related to task creation and viewing according to an embodiment” wherein task generation. The examiner takes an official notice that the task is to be executed]  
Sung does not specifically teach, however, Choi teaches 34designating a first user out of the users as a person in charge of the recursive work processing object according to designation by the work generator; if the task processed by the first user is completed, changing a second user designated out of the users as the person in charge; [Choi, para. 0017, Choi teaches “A work management method according to an embodiment of the present invention includes the steps of setting at least one person in charge of performing each of the work processes” wherein designating a person in charge and wherein the “at least one person in charge” is equivalent to designating more than one person in charge to perform various tasks of work processes] and storing information about the person in charge for each task in the recursive work 5processing object [Choi, para. 0152, Choi teaches “the task management system 100 may change the start date/end date, required time, and person in charge stored in the task definition according to information input to the input interface 1410 through the manager terminal 110” wherein information of a person in charge is stored] 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Sung to incorporate the teaching of Choi by designating persons in charge of different tasks.  The motivation to combine Sung with Choi has the advantage of determining a business process for handling business and automatically managing the business schedules of related business personnel according to the business process [Choi, para. 0005]
Claim 4 is rejected under 35 U.S.C. 103 as being un-patentable over Sung in view of Choi and in Further view of Haifeng Shen “Integrating Topic-centric Thread-based Organized Chat into Web-based Enterprise Instant Messengers” 978-0-7695-4227-0/10 $26.00 © 2010 IEEE DOI 10.1109/ICEBE.2010.37, hereinafter Shen.
Regarding claim 4. Sung in view of Choi teaches all of the limitations of claim 3 (as above). Sung in view of Choi does not specifically teach, however, Shen teaches wherein the processor is configured to count the number of notification signals unread yet by each user and provide the number of unread notification signals 5to each of the users participating in the chat room, wherein the number of unread notification signals provided to the person in charge and the number of unread notification signals provided to the user other than the person in charge are displayed by varying at least one or more of color, size, font, and brightness differently [Shen, page 445 and figures 4 and 5, Shen teaches “horizontal status bar to give the number of unread new messages, message stack to hold a list of unread messages, pop-up animated icon to alert other types of events, and automatic scrolling to bring the window viewport where an event happened to the user New, edited or moved messages require the attention from the user. As shown in Figure 4, a notification icon (square) displays next to every new message event. Clicking on the notification icon marks the message as read, which also updates the number of remaining unread messages accordingly.” wherein displaying a number of unread messages (notifications) to participants and figures 4 and 5 shows color coded messages]
Shen teaches a solution of integrating topic-centric thread-based organized chat into enterprise instant messengers, with which multiple users can participate in diverse topics simultaneously for a large interactive business meeting over the Internet. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Sung in view of Choi to incorporate the teaching of Shen by counting and displaying the number of unread messages.  The motivation to combine Sung in view of Choi with Shen has the advantage where clicking on a stack item brings the user’s current viewport to the selected message. The stack will be updated accordingly whenever a user marks, edit, move or delete messages. [Shen, page 445].
Claims 7, 10, and 14  are rejected under 35 U.S.C. 103 as being un-patentable over Sung in view of Choi and in Further view of Carter et al. (US 20190244178 A1).
Regarding claim 7. Sung in view of Choi teaches all of the limitations of claim 1 (as above). Sung in view of Choi does not specifically teach, however, Carter teaches wherein the person in charge has rights for generating or modifying a note with respect to the current task of the person in charge, and the user except for 20the person in charge among the users participating in the recursive work processing object has rights for retrieving the note that the person in charge has generated [Carter, para. 0045, Carter teaches “For example, edit rights may be assigned to a user account associated with the participant who initiated the electronic message thread. The user of the user account with edit rights may edit the event information. For example, the user account associated with the first user, “Will,” may be assigned edit rights, and the user accounts associated with other participants (e.g., second user, “Janet,” and third user, “Larry”) may be assigned access or view-only rights. The access or view-only rights allow the users of the account with access or view-only rights to access the event information, but do not allow the users to edit the event information” wherein edit right to modify is assigned to the person in charge and view right is assigned to others]
Carter teaches A set of event properties from message contents and participants of an electronic message thread is identified. An electronic calendar event comprising event attributes based on the set of event properties is created. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Sung in view of Choi to incorporate the teaching of Carter by assigning edit rights.  The motivation to combine Sung in view of Choi with Carter has the advantage of tracking the event details spread through multiple electronic messages and determining the most up to date event details [Carter, para. 0005]. 
Regarding claim 10. Sung in view of Choi teaches all of the limitations of claim 1 (as above). Sung in view of Choi does not specifically teach, however, Carter teaches wherein, when there is a sub-user among the users, who belongs to a sub-group managed by the person in charge and depends on the person in charge, the sub-user has further rights for creating or modifying the note with respect to the current task of the person in charge  [Carter, para. 0060, Carter teaches “In some other aspects, edit rights of the event information may be assigned to a user account associated with a predetermined user of the participants. The remaining participants may have user accounts to which view-only or access rights are assigned” wherein “edit rights of the event information may be assigned to a user account associated with a predetermined user ofthe participants” the predetermined user equivalent to a sub-user among the users to whom it is assigned edit rights. The rest of the users have access rights]
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Sung in view of Choi to incorporate the teaching of Carter by assigning edit rights to a sub-user.  The motivation to combine Sung in view of Choi with Carter has the advantage of tracking the event details spread through multiple electronic messages and determining the most up to date event details [Carter, para. 0005].
Regarding claim 14. Sung in view of Choi teaches all of the limitations of claim 1 (as above). Sung in view of Choi does not specifically teach, however, Carter teaches wherein, depending on whether the user is designated as the 5person in charge or whether the user is involved in the recursive work processing object, the processor is configured to determine rights for the user to access the task or the recursive work processing object [Carter, para. 0045, Carter teaches “For example, edit rights may be assigned to a user account associated with the participant who initiated the electronic message thread. The user of the user account with edit rights may edit the event information. For example, the user account associated with the first user, “Will,” may be assigned edit rights, and the user accounts associated with other participants (e.g., second user, “Janet,” and third user, “Larry”) may be assigned access or view-only rights. The access or view-only rights allow the users of the account with access or view-only rights to access the event information, but do not allow the users to edit the event information” wherein edit right to the person in charge (person who initiated a thread) is different than the edit rights of others]
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Sung in view of Choi to incorporate the teaching of Carter by assigning edit rights.  The motivation to combine Sung in view of Choi with Carter has the advantage of tracking the event details spread through multiple electronic messages and determining the most up to date event details [Carter, para. 0005].   
Claims 11-12 are rejected under 35 U.S.C. 103 as being un-patentable over Sung in view of Choi and in Further view of Taniguchi (US 20170180292 A1).
Regarding claim 11. Sung in view of Choi teaches all of the limitations of claim 1 (as above). Further, Sung teaches wherein, when the task of which the first user is in charge is completed, [Sung, para. 0088, Sung teaches “The electronic device 100 may display whether participants in the group have completed their tasks,” wherein display for a user a completed task]  
Sung in view of Choi does not specifically teach, however, Taniguchi teaches the processor is configured to notify of completion of the task, receive a user signal requesting change of the person in charge from the first user, and change the person in charge of the recursive work processing object to the second user in response to the user signal [Taniguchi, para. 0184, Taniguchi teaches “Note that the state of the person in charge may be changed after being allowed by the administrator. In this case, the terminal 20A of the administrator A receives a state change request from the terminal 20B1 of the person in charge B1, via the information processing apparatus 10” wherein receiving a request for change of the person in charge and changing the person in charge]
Taniguchi teaches A communication control method is for performing a process executed by a computer including a processor. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Sung in view of Choi to incorporate the teaching of Taniguchi by changing a person on charge due to request.  The motivation to combine Sung in view of Choi with Taniguchi has the advantage of maintaining proper sequence of people in charge and smooth transition of a person in charge from one person to the other following task completion. 
Regarding claim 12. Sung in view of Choi and Taniguchi teaches all of the limitations of claim 11 (as above). Sung in view of Choi does not specifically teach, however, Taniguchi wherein the processor is configured to transmit a person-in- charge designation notification signal to the second user designated as the person in charge of the recursive work processing object [Taniguchi, para. 0184, Taniguchi teaches “After the accepting unit 220 of the terminal 20A of the administrator A accepts permission to change the state from the administrator, the communication control unit 210 sends a report indicating that the change of state is allowed to the information processing apparatus 10, and the state is changed” wherein sending a notification of the change of the person in charge]
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Sung in view of Choi to incorporate the teaching of Taniguchi by sending a notification of the change of the person in charge.  The motivation to combine Sung in view of Choi with Taniguchi has the advantage of maintaining proper sequence of people in charge and smooth transition of a person in charge from one person to the other following task completion.
Claim 15 is rejected under 35 U.S.C. 103 as being un-patentable over Sung in view of Choi and in Further view of Shimizu Seitaro (JP 2003004518 A) hereinafter Seitaro.  
Regarding claim 15. Sung in view of Choi teaches all of the limitations of claim 1 (as above). Sung in view of Choi does not specifically teach, however, Seitaro teaches wherein, when the work generator is designated as the person 10in charge of the recursive work processing object after the first user is designated as the person in charge, the processor is configured to terminate the work schedule of the recursive work processing object [Seitaro, para. 0184, Seitaro teaches “For other selectable tasks, the registration of the person in charge may be changed and the task may be terminated” wherein terminating a task following a change in person in charge]
Seitaro teaches assisting the weighing work of raw materials and the like particularly in the manufacture of products that require the weighing work. The reference is in the same field of endeavor as the claimed invention. It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to have modified Sung in view of Choi to incorporate the teaching of Seitaro by terminating a task following a change in person in charge.  The motivation to combine Sung in view of Choi with Seitaro has the advantage of allowing a device to have two-way communications capability, disapproving unspecified main works, and allowing only specified persons to perform off-line weighing works [Seitaro, Abstract].  
Conclusion
Any inquiry concerning this communication from the examiner should be directed to Abdallah El-Hagehassan whose telephone number is (571) 272-0819.  The examiner can normally be reached on Monday- Friday 8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-3734.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information of published applications may be obtained from either private PAIR or public PAIR. Status information of unpublished applications is available through private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the private PAIR system, contact the electronic business center (EBC) at (866) 271-9197 (toll-free). If you would like assistance from a USPTO customer service representative or access to the automated information system, call (800) 786-9199 (in US or Canada) or (571) 272-1000.

/ABDALLAH A EL-HAGE HASSAN/
Examiner, Art Unit 3623